DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Based on the broadest reasonable interpretation of the claim, claim 22 is directed to a software/programming instructions (ex: an adaptation layer of a user plane configured to…) which does not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

	According to MPEP section 2106.03 (I), a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices and a process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hampel et al. (US Pub. No. 2017/0006499).
 	Regarding claim 16, Hampel discloses a method performed by a first integrated access and backhaul (IAB) node in a telecommunication system (see para. 0006, 0030 - 0032, Fig. 5, Integrated Access Backhaul (IAB) network including IAB node 216), the method comprising: 
	Regarding claim 18, Hampel discloses further comprising: selecting a bearer for the third IAB node; and mapping the data to a channel of the selected bearer (see Fig. 5, para. 0028, 0063, communicate traffic using a wireless link 234 of a bearer to border node 208). 
	Regarding claim 19, Hampel discloses wherein at least one channel is configured for a link between the first IAB node and the third IAB node based on a quality of service (QoS) requirement (see para. 0010, 0072 – 0078, link metrics related to physical link quality of the at least one physical link and are used for the selection of an IAB node such as IAB node 208). 
	Regarding claim 20, Hampel discloses wherein an indication indicating the link failure is triggered by the second IAB node (see para. 0057, if the link 244 is a wireless link, an obstruction or source of interference may cause the wireless link to fail…as a result of failure of the link 244, the serving IAB node 216 no longer has any connectivity to the border node 210). 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US Pub. No. 2017/0006499) in view of Novlan et al. (US Pub. No. 2019/0223002).
Hampel does not disclose the claimed features as recited in claim 17.
Regarding claim 17, Novlan disclose wherein the configuration information is received via an interface between a distributed unit (DU) and a central unit (CU) (see para. 0059 – 0060, Fig. 3, Fig. 4, communication takes place between donor distributed unit 306 and a centralized unit 304 via a wireless interface).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hampel, and have the features, as taught by Novlan, in order to provide for 5G technology that aims at improved support of machine-to-machine communication, also known as the Internet of things, aiming at lower cost, lower battery consumption, and lower latency than 4G equipment, as discussed by Novlan (para. 0002).
	

21 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US Pub. No. 2017/0006499) in view of Kahtava et al. (US Pub. No. 2016/0212706).
Hampel does not disclose the claimed features as recited in claim 21.
	Regarding claim 21, Kahtava discloses wherein the link failure is detected, based on one or more of the following: A1 if a projected or estimated change in link quality is below a threshold (see para. 0063, the serving cell radio link quality has deteriorated below threshold 807 and therefore radio link failure has occurred…); A2 if a quality of service (QoS) of a bearer as previously communicated by a central unit (CU) can be maintained; A3 if a loss in QoS of the bearer as communicated by the CU is kept within a pre-determined limit; A4 if a new number of backhaul bearer is kept below a defined threshold; A5 if a new set of a data radio bearer (DRB) has similar properties to a previous set of a DRB; or A6 if a signaling overhead change is within an agreed limit. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hampel, and have the features, as taught by Kahtava, in order to provide for an invention to reduce the likelihood of link failure, as discussed by Kahtava (para. 0003).


Claims 22 and 24 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US Pub. No. 2017/0006499) in view of Lee et al. (US Pub. No. 2020/0100212).
	Regarding claim 22, Hampel discloses a first integrated access and backhaul (IAB) node in a telecommunication system, the first IAB node (see para. 0006, 0030 - 0032, Fig. 5, Integrated Access Backhaul (IAB) network including IAB node 216) comprising: receive data to be transmitted to a destination (see para. 0044, the access traffic from the UE 220 to the IAB 
	Hampel discloses some or all of the BSs 104, 108, 112 may be IAB nodes 200 (see Figs. 2 – 8, para. 0030).  Hampel does not disclose the following claimed limitations: regarding claim 22, the first IAB node comprising: an adaptation layer (AP) of a user plane (UP) configured to. 
Regarding claim 22, Lee discloses the first IAB node comprising: an adaptation layer (AP) of a user plane (UP) configured to (see para. 0053, a gNB with a user plane protocol stack with a new Service Data Adaptation Protocol layer).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hampel, and have the features, as taught by Lee, in order to efficiently support mobility in LTE Wlan aggregation with wake up radio, as discussed by Lee (para. 0003). 
	Regarding claim 24, Hampel discloses wherein the AP of the UP is further configured to select a bearer for the third IAB node, and map the data to a channel of the selected bearer (see Fig. 5, para. 0028, 0063, communicate traffic using a wireless link 234 of a bearer to border node 208).
	Regarding claim 25, Hampel discloses wherein at least one channel is configured for a link between the first IAB node and the third IAB node based on a quality of service (QoS) requirement (see para. 0010, 0072 – 0078, link metrics related to physical link quality of the at least one physical link and are used for the selection of an IAB node such as IAB node 208).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US Pub. No. 2017/0006499) in view of Lee et al. (US Pub. No. 2020/0100212) and further in view of Novlan et al. (US Pub. No. 2019/0223002).
Hampel and Lee do not disclose the claimed features as recited in claim 23.
Regarding claim 23, Novlan discloses wherein the configuration information is received via an interface between a distributed unit (DU) and a central unit (CU) (see para. 0059 – 0060, Fig. 3, Fig. 4, communication takes place between donor distributed unit 306 and a centralized unit 304 via a wireless interface).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hampel and Lee, and have the features, as taught by Novlan, in order to provide for 5G technology that aims at improved support of machine-to-machine communication, also known as the Internet of things, aiming at lower cost, lower battery consumption, and lower latency than 4G equipment, as discussed by Novlan (para. 0002).


27 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US Pub. No. 2017/0006499) in view of Lee et al. (US Pub. No. 2020/0100212) and further in view of Kahtava et al. (US Pub. No. 2016/0212706).
Hampel and Lee do not disclose the claimed features as recited in claim 27.
	Regarding claim 27, Kahtava discloses wherein the AP of the UP detects the link failure, based on one or more of the following: A1 if a projected or estimated change in link quality is below a threshold (see para. 0063, the serving cell radio link quality has deteriorated below threshold 807 and therefore radio link failure has occurred…); A2 if a quality of service (QoS) of a bearer as previously communicated by a central unit (CU) can be maintained; A3 if a loss in QoS of the bearer as communicated by the CU is kept within a pre-determined limit; A4 if a new number of a backhaul bearer is kept below a defined threshold; A5 if a new set of a data radio bearer (DRB) has similar properties to a previous set of a DRB; or A6 if a signaling overhead change is within an agreed limit. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Hampel and Lee, and have the features, as taught by Kahtava, in order to provide for an invention to reduce the likelihood of link failure, as discussed by Kahtava (para. 0003).


					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Belotti et al. (US Pub. No. 2005/0105462) disclose an invention including the steps of: a) detecting and localizing a fault within the network affecting said connection, b) identifying .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473